--------------------------------------------------------------------------------

Exhibit 10.3
[image0.jpg]


October 30, 2013
Randall Adleman
14815 Avery Ranch Blvd
Austin, TX 78717


Re:            Offer of Employment with Active Power, Inc.
 
Dear Randy:
 
We are pleased to offer you employment with Active Power, Inc. (“Active Power”
or the “Company”), in the position of Vice President of Global Sales and
Marketing, reporting directly to Mark Ascolese, President and CEO. In this
position, you will be expected to devote your full business time, attention and
energies to the performance of your duties with Active Power. The effective date
of your employment will be November 18, 2013, or such other date as you and the
Company mutually agree in writing.
 
The terms of this offer of employment are as follows:
 

1. Base Compensation. The Company will pay you a salary at the rate of $9,615.38
bi-weekly (which if annualized would be about $250,000.00  per year) payable in
accordance with the Company’s standard payroll policies, including compliance
with applicable withholding. The first and last payment by the Company to you
will be adjusted, if necessary, to reflect a commencement or termination date
other than the first or last working day of a pay period.

 

2. Stock Option. Subject to approval by the Compensation Committee of the
Company’s Board of Directors, you will be granted an option to purchase 200,000
shares of the Company’s common stock. The share options vest as follows: 25%
shall vest upon completion of one year of service measured from your vesting
commencement date, and the balance shall vest quarterly in a series of 12
successive equal installments upon your completion of each additional quarter of
service, measured from the one year anniversary of your vesting commencement
date. The exercise price of the options and the commencement of vesting will be
set on the date that the option is approved by the Compensation Committee. A
Notice of Grant of Stock Option will be provided to you following this approval.

 

3. Incentive Compensation:    You will be paid at a rate of .18%  on all
bookings up to target and .25% on anything that exceeds target, up to a maximum
incentive of $500k.  This incentive plan will be in effect during your first
twelve months of employment.

 

4. Benefits. During the term of your employment, you will be entitled to the
Company’s standard vacation and benefits covering employees at your level, as
such may be in effect from time to time.

 

5. Expense Reimbursement. Expenses incurred on behalf of the Company will be
reimbursed in accordance with the Company’s Travel and Entertainment Policy. A
copy of this policy will be provided to you upon commencement of employment.

 

6. At-Will Employment. Please note that your employment at Active Power is not
for a specified period of time and constitutes “at will” employment. As a
result, either you or the Company can terminate the employment relationship at
any time, with or without notice and with or without cause. Nothing contained in
this offer letter, or in any other communication, oral or written, between you
and Active Power, may modify the at-will employment relationship, which may only
be modified by a written agreement signed by you and the Chief Executive Officer
of Active Power. The Company requests that you provide at least two (2) weeks’
notice in the event of a resignation.

 

7. Proprietary Information and Nondisclosure Agreement. As a condition of this
offer of employment, you will be required to complete, sign and return the
Company’s Proprietary Information and Nondisclosure Agreement (“Confidentiality
Agreement”). A copy of this agreement is attached for your review.

 

8. Immigration Laws. To satisfy federal immigration laws, you will be required
to provide documentary evidence of your identity and eligibility for employment
in the United States.  Such documentation must be provided within three (3)
business days of the effective date of your employment, or your employment
relationship with the Company may be terminated.

--------------------------------------------------------------------------------

9. General. This offer letter, the Confidentiality Agreement, and any stock
option agreement (if approved by the Board of Directors) covering the grant
described in paragraph 2, when signed by you, set forth the terms of your
employment with the Company and supersede any and all prior representations and
agreements, whether oral or written. In the event of a conflict between the
terms and provisions of this offer letter and the Confidentiality Agreement and
the stock option agreement, the terms and provisions of the Confidentiality
Agreement and the stock option agreement will control. Any amendment of this
offer letter or any waiver of a right under this offer letter must be in writing
signed by you and the Chief Executive Officer of Active Power. Texas law will
govern this offer letter.

 
This offer is subject to the satisfactory completion of a background check and
employment verification. If the foregoing terms of this offer are agreeable,
please indicate your acceptance thereto by signing this offer letter in the
space provided below and returning it to me, along with your completed and
signed Confidentiality Agreement. You may fax your acceptance and signed
Confidentiality Agreement to my attention at (512) 836-4511 or email scanned
signed copies to msnell@activepower.com . We will plan your new-hire orientation
after we have finalized the initial offer process.


We are very excited about your joining the team at Active Power and look forward
to hearing from you.
 
Sincerely,
 
/s/ Mark A. Ascolese
 
Date: 11/04/13
Mark A. Ascolese
President and Chief Executive Officer

 
**********************************
 
I accept Active Power’s offer of employment and have read, understood and agreed
to the terms and conditions contained and referred to in this letter.
 
AGREED TO AND ACCEPTED:
 
/s/ Randall Adelman
Randall Adleman
Date:    10 / 31 / 13






--------------------------------------------------------------------------------